                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION
IN RE: LAMONT MCFARLAND
       DORIS FULLER                                                      Case Number: 18-44121
                                                                         Chapter 13
                             Debtor(s)                                   Judge MARK A. RANDON
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Rd.
Warren, MI 48093
 (248) 443-7033
_______________________________/

    OBJECTION TO PROOF OF CLAIM OF MICHIGAN DEPARTMENT OF TREASURY
                              (CLAIM #16-2)

          Debtor(s), by and through their counsel, Acclaim Legal Services, P.L.L.C., objects to the claim of Creditor and
state as follows:

    1.   Debtor filed a Chapter 13 Bankruptcy on March 23, 2018.

    2.   Creditor, Michigan Department of Treasury, filed an amended proof of claim on August 15, 2018
         (Claim #16-2).

    3.   Creditor’s claim includes estimated liabilities owed to the State of Michigan and the City of Detroit for the 2017
         tax year. The claim purports an estimated priority liability owed to the State of Michigan for the 2017 tax year in
         the amount of $5,000.00 and an estimated priority liability owed to the City of Detroit for the 2017 tax year in the
         amount of $1,000.00.

    4.   Debtor has filed his 2017 State of Michigan and City of Detroit tax returns which reflect no liability owed to the
         State of Michigan and a liability of $467.00 owed to the City of Detroit. Copies have previously been forwarded
         to Creditor. Creditor has not amended their proof of claim accordingly.

    5.   As such the priority portion of creditors claim should be calculated for the 2017 tax year as follows:
                  1. 2017 State of Michigan liability reduced from $5,000.00 to $0.00
                  2. 2017 City of Detroit liability reduced from $1,000.00 to $467.00

         This would result in a reduction of creditor’s priority portion of their claim by $5,533.00.

    6.   As such, the priority portion of creditors claim should be reduced from a total of $9,488.41 to $3,955.41.

Wherefore, Debtor requests the Court grant the objection and modify the claim as set forth in the proposed order.

                                                                Respectfully Submitted,

                                                                /s/ Brian D. Rodriguez
                                                                Brian D. Rodriguez (P57194)
                                                                Acclaim Legal Services, PLLC
                                                                8900 E. 13 Mile Road
                                                                Warren, MI 48093
                                                                248-443-7033
                                                                Filing@acclaimlegalservices.com




      18-44121-mar           Doc 37       Filed 11/14/18         Entered 11/14/18 12:51:06              Page 1 of 5
                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION


IN RE: LAMONT MCFARLAND
       DORIS FULLER                                                       Case Number: 18-44121
                                                                          Chapter 13
                                     Debtor(s)                            Judge MARK A. RANDON

________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Rd.
Warren, MI 48093
 (248) 443-7033
_______________________________/

    NOTICE OF OBJECTION TO PROOF OF CLAIM OF MICHIGAN DEPARTMENT OF
                          TREASURY (CLAIM #16-2)

Debtors, Lamont McFarland and Doris Fuller, have filed an objection to the claim in this bankruptcy case.

Your claim may be reduced, modified or denied. You should read these papers carefully and discuss them with your
attorney, if you have one.

If you do not want the court to deny or change your claim, then on or before January 9, 2019, you or your lawyer must:

         1.   File with the court a written response to the objection, explaining your position at:

                                     United States Bankruptcy Court
                                     211 West Fort Street
                                     17th Floor
                                     Detroit, MI 48226

If you mail your response to the court for filing, you must mail it early enough so the court will receive it on or before the
date stated above. All attorneys are required to file pleading electronically.

         You must also mail a copy to:                 William D. Johnson
                                                       Acclaim Legal Services
                                                       8900 E. 13 Mile Rd.
                                                       Warren, MI 48093

                           Krispen S. Carroll, Chapter 13 Trustee
                           719 Griswold Street, Suite 1100
                           Detroit, MI 48226

                           Lamont McFarland & Doris Fuller
                           17616 Beland
                           Detroit, MI 48234

         2.   Attend a hearing on the objection, scheduled to be held on January 16, 2019 at
              12:00 p.m. in The Honorable Judge Mark A. Randon’s courtroom at 211 West Fort Street, 18th Floor, Detroit,
              MI 48226, courtroom 1825 unless your attendance is excused by mutual agreement between yourself and the
              objector’s attorney (Unless the matter is disposed of summarily as a matter of law, the hearing shall be a pre-


      18-44121-mar           Doc 37       Filed 11/14/18         Entered 11/14/18 12:51:06                Page 2 of 5
            trial conference only; neither testimony nor other evidence will be received. A pre-trial scheduling order may
            be issued as a result of the pre-trial conference.

If you or your attorney do not take these steps, the court may deem that you do not oppose the objection to your
claim, in which event the hearing will be canceled, and the objection sustained.

Dated: 11/14/2018                                            _/s/ Brian D. Rodriguez
                                                             Brian D. Rodriguez (P57194)
                                                             Acclaim Legal Services, PLLC
                                                             8900 E. 13 Mile Road
                                                             Warren, MI 48093
                                                             248-443-7033
                                                             Filing@acclaimlegalservices.com




     18-44121-mar         Doc 37       Filed 11/14/18        Entered 11/14/18 12:51:06              Page 3 of 5
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


IN RE: LAMONT MCFARLAND
       DORIS FULLER                                        Case Number: 18-44121
                                                           Chapter 13
                             Debtor(s)                     Judge MARK A. RANDON

________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Rd.
Warren, MI 48093
 (248) 443-7033
_______________________________/

ORDER GRANTING OBJECTION TO PROOF OF CLAIM OF MICHIGAN DEPARTMENT
                     OF TREASURY (CLAIM #16-2)

        This matter having come on for hearing before the Court by way of the objection of the debtor
to the allowance of the claim of the above referenced creditor, service having been made with a notice
of hearing allowing a (30) day notice pursuant to Bankruptcy Rule 3007, a Notice of Objection having
been served and a certificate of non-response having been filed with the court;

       NOW THEREFORE IT IS HEREBY ORDERED THAT;

       The objection to the Proof of Claim filed by the above referenced creditor is hereby granted.
To the extent that the Standing Chapter 13 Trustee has previously made disbursements to such creditor,
the Trustee shall not be obligated to recoup the same.

       IT IS FURTHER ORDERED AS FOLLOWS: (Only provisions checked below apply)

       [X]    The priority portion of the Claim of the Internal Revenue Service (Claim #16-2) shall be
       reduced to $3,955.41.




     18-44121-mar      Doc 37      Filed 11/14/18   Entered 11/14/18 12:51:06        Page 4 of 5
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


IN RE: LAMONT MCFARLAND
       DORIS FULLER                                        Case Number: 18-44121
                                                           Chapter 13
                             Debtor(s)                     Judge MARK A. RANDON

________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Rd.
Warren, MI 48093
 (248) 443-7033
_______________________________/

                                         PROOF OF SERVICE

Leanna Sikes, hereby certifies that on 11/14/2018, she served a time-stamped copy of the following
documents electronically or by United States Postal Service:

       -      Notice of Objection to Claim
And a copy of :
       -      Proof of service
Upon:
Krispen S. Carroll, Chapter 13 Trustee

Preferred Address Pursuant to Proof of Claim:

Michigan Department of Treasury
Bankruptcy Unit, P.O. Box 30168
Lansing, MI 48909

Via: First Class Mail

Dated : November 14, 2018

                                                    /s/ Leanna Sikes
                                                    Acclaim Legal Services, PLLC
                                                    8900 E. 13 Mile Road
                                                    Warren, MI 48093
                                                    248-443-7033
                                                    Filing@acclaimlegalservices.com




     18-44121-mar       Doc 37     Filed 11/14/18   Entered 11/14/18 12:51:06       Page 5 of 5
